Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	All objections have been overcome by amendment or argument. None of the art discloses an electromagnetic induction heating synchronous auxiliary system that comprises an electromagnetic induction power supply host, an electromagnetic induction power supply auxiliary unit, a coil, a steering heightening mechanism, a driven shaft and a transverse sliding groove; the electromagnetic induction power supply host is connected with the electromagnetic induction power supply auxiliary unit, the electromagnetic induction power supply auxiliary unit is fixed below an external gear ring of the steering heightening mechanism, the coil is connected with an output end of the electromagnetic induction power supply auxiliary unit, the coil and a laser head do synchronous movement through the steering heightening mechanism, so as to implement small-area real-time preheating and slow cooling on the-a deposition sample, the transverse sliding groove is fixed on a Y-axis riser plate, and an upper end of the driven shaft can move horizontally in the transverse sliding groove to realize on-line heating of a specific area; the steering heightening mechanism comprises a bearing, an external gear ring, a nut sleeve, a shaft coupling, a servo motor, a pinion and a driving shaft, the servo motor is connected with the driving shaft through the shaft coupling to drive the driving shaft to rotate, the driving shaft drives the pinion to rotate, the pinion matched with the driving shaft engages with the external gear ring, and the external gear ring drives the electromagnetic induction power supply auxiliary unit to turn, that is, the coil can flexibly turn at a fixed height under the drive of the servo motor , and can follow the changing of a scanning path of the laser head under the action of the transverse sliding groove and the steering heightening mechanism, so as to realize synchronous electromagnetic induction-assisted laser additive forming of a sample with a complex shape, and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761